Citation Nr: 1634372	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left leg reflex sympathetic dystrophy (RSD), to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 2000 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing was held before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

The Veteran's current left leg reflex sympathetic dystrophy is at least as likely as not the result of an in-service event or injury, to include as secondary to her service-connected left knee disability.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for left leg RSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran asserts that her left leg RSD is related to her military service, to include as secondary to her service-connected left knee disability.  See Bd. Hrg. Tr. at 11.  Specifically, the Veteran has consistently indicated that she has had pain in her left knee since service, and the pain in her leg is secondary to the pain in her knee.  In fact, the Veteran stated she sought treatment for her leg pain immediately following service, that she was first provided with a nerve block, and that she ultimately had a spinal cord stimulator surgically installed to help with her pain.  See Bd. Hrg. Tr. at 5-6.  Indeed, there is a March 2005 notation in the record that the Veteran sought treatment for pain shortly after service.  The doctor indicated that the Veteran would be scheduled for a lumbar sympathetic block, and that she may be a candidate for a lumbar spinal cord stimulator.  See March 2005 VA treatment record.  Therefore, the Board finds that Veteran has competently and credibly reported continuous leg pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (indicating a lay person is competent to report observable symptomatology like pain). 

In this case, the Veteran's service treatment records are silent as to any finding or diagnosis of left leg RSD.  However, there are many notations of a left knee injury.  Specifically, the Veteran complained of bruising, pain, and swelling of the left knee.  See July 2003 Service Treatment Record; October 2000 Service Treatment Record; September 2000 Service Treatment Record.  Additionally, the Board notes that there is a diagnosis of RSD shortly after service.  See June 2005 VA examination.

The Veteran was most recently afforded a VA examination in April 2015.  At that examination, the examiner indicated that the Veteran's left leg RSD is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability.  In so finding, the examiner stated that this is a difficult case to give a medical opinion, and that the Veteran does not have the typical appearance of RSD, in that she had normal looking lower extremity with no changes in color, temperature change during the exam, vasomotor instability swelling.  The examiner also stated that he did not see any diagnostic work-up done for this disability.  Finally, the examiner stated that the Veteran had a left knee injury with surgeries, but that her symptomology is likely based on the fact that she had an in-service injury.  The Board notes that the examiner did not address the Veteran's contention that the spinal cord stimulator removes most of the symptoms of RSD.  See Bd. Hrg. Tr. at 6.  Further, the examiner did not provide an opinion regarding whether or not the Veteran's service-connected left knee disability aggravated the Veteran's left leg RSD.  Additionally, the examiner did not address the Veteran's contention that her left leg RSD is directly related to service.  The Board therefore finds that this VA examination is of limited probative value.

Notably, the Veteran was previously afforded a VA examination in June 2005 for her joints.  At that examination, the examiner diagnosed the Veteran with left knee pain with limited motion secondary to trauma with subluxation of the patella and the development of RSD.  It appears that the examiner was indicating that the RSD is related to the Veteran's in-service injury, to include to her service-connected left knee disability.  Additionally, the Veteran's post-service medical records indicate that the Veteran's RSD is secondary to her service-connected left knee disability.  In particular, there is a notation in the Veteran's October 2014 VA treatment records that she has RSD secondary to her traumatic knee injury.  Additionally, there is a notation that the Veteran sustained an assault rifle blunt force injury to her left knee resulting in a patella fracture and ligament injuries, that she had three subsequent surgeries in her left knee, and eventually developed RSD in her entire lower extremity.  See December 2010 VA treatment record.  
The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as the April 2015 VA examiner opined that the Veteran's RSD is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability, that evidence is of limited probative value.  The additional evidence of record discussed above establishes that it is at least as likely as not that the Veteran's current RSD is the result of an in-service event or injury, to include as secondary to her service-connected left knee disability.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for left leg RSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for left leg RSD is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


